Dear Ms. Lang:
You have requested the opinion of this office regarding the term "construction of buildings" as used in the Public bid Law, especially in La. R.S. 38:2212B.
The statutory provision which you reference is as follows:
      Those contracts let by any public entity for public works estimated to cost in excess of the contract limit as defined herein shall be advertised and let by contract to the lowest responsible bidder. Public works, other than the  construction of buildings which are estimated to cost less than the contract limit as defined herein may be undertaken by the public entity with its own employees. (Emphasis added.)
Unfortunately, neither "construction" nor "building" is defined in La. R.S. 38:2211 which defines other terms frequently used in the statute. Therefore, it is necessary to turn to other sources for the meaning of these words, and therefore the term which, together, they form: construction of buildings.
Black's Law Dictionary, Fifth Edition, defines "construct" as: "to build; erect; put together; make ready for use. To adjust and join materials, or parts of, so as to form a permanent whole." Webster's Third New International Dictionary, Unabridged, provides this definition for "construct": "to form, make or create by combining parts or elements; syn. build, fabricate."
Black's defines "building" as: "Structure designed for habitation, shelter, storage, trade, manufacture, religion, business, education and the like. A structure or edifice enclosing a space within its walls, and usually, but not necessarily, covered with a roof . ." Webster's gives this definition for "building": "a constructed edifice designed to stand more or less permanently, covering a space of land, usually covered by a roof and more or less completely enclosed by walls and serving as a dwelling, storehouse, factory, shelter for animals, or other useful structure — distinguished from structures not designed for occupancy (as fences or monuments) and from structures not intended for use in one place (as boats or trailers) even though subject to occupancy."
I trust that these definitions from standard authorities in law and the English language provide you with the guidance which you need in making determinations regarding the use of your own employees for various public works in compliance with the Public Bid Law.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: __________________________ GLENN R. DUCOTE Assistant Attorney General
RPI:GRD:jv